        Case 4:17-cv-01555-ACA Document 48 Filed 05/28/19 Page 1 of 2                   FILED
                                                                               2019 May-28 PM 12:36
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

MARLA HOLCOMB-JONES,                     ]
REBA LACKEY, STEVEN JOEL                 ]
PARTAIN, SHARON ANN RAWLS,               ]
and PAMELA ROBERTS, on behalf            ]
of themselves and all others similarly   ]   Case No.: 4:17-cv-01555-ACA
situated,                                ]
                                         ]
      Plaintiffs,                        ]
                                         ]
v.                                       ]
                                         ]
STONEMOR PARTNERS, L.P.,                 ]
                                         ]
      Defendant.                         ]

                                     ORDER

      This matter is before the court on the parties’ Joint Motion for Approval of

Settlement, Stipulation of Facts, and Supporting Memorandum of Law. The court,

having reviewed the Joint Motion as well as the Joint Stipulation of Settlement and

Release of Claims (the “Agreement”) attached thereto, grants the Joint Motion,

approves the Agreement as a fair and reasonable resolution to bona fide and

litigated disputes arising under the Fair Labor Standards Act, and finds that the

Agreement resolves all disputed facts and law between the parties as set forth in

the Agreement. The court, therefore, dismisses this matter with prejudice. The

court shall retain jurisdiction to enforce the terms of the Agreement and to award

attorneys’ fees and costs in connection with such enforcement.
 Case 4:17-cv-01555-ACA Document 48 Filed 05/28/19 Page 2 of 2




DONE and ORDERED this May 28, 2019.



                          _________________________________
                          ANNEMARIE CARNEY AXON
                          UNITED STATES DISTRICT JUDGE




                              2
